Title: From Thomas Jefferson to James Lyle, 15 June 1798
From: Jefferson, Thomas
To: Lyle, James


          
            Dear Sir
            Philadelphia June 15. 1798.
          
          Having been three times called to this place the last year, and now kept here on a session of 6. months, the expences attending this have so far exceeded what were to have been expected in the ordinary course of things, that they put it out of my power to make the first payment promised in my letter of the last year, in time. I had calculated on one trip only to this place, and a short session as has been usual. I have lately sold my tobacco to mr Hooper in Richmond and now give you an order on him for one thousand dollars payable the 12th. of November, being the term of credit allowed him on the sale. as you will be on the spot & I shall probably be here at that time I thought it best to put the matter into your hands at once. the prospect is that tobacco will continue to rise, and keep high till the supply can once more equal the demand, which it does not now by probably 40,000 hhds a year, and never will again till the new countries get into the business. the efforts I am making to avail myself of that interval, by aiming entirely at tobacco, will I hope enable me to fetch up the paiment to you which is in arrear, so as to compleat my matter within the period proposed. with wishes for your health & life I am with constant & sincere esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        